 1   ANDREW L. PACKARD (State Bar No. 168690)
     WILLIAM N. CARLON (State Bar No. 305739)
 2   Law Offices of Andrew L. Packard
     245 Kentucky Street, Suite B3
 3   Petaluma, CA 94952
     Tel: (707) 782-4060
 4   Fax: (707) 782-4062
     E-mail: andrew@packardlawoffices.com
 5           wncarlon@packardlawoffices.com
 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10

11   CALIFORNIA SPORTFISHING           No.   2:18-cv-01717-JAM-KJN
     PROTECTION ALLIANCE,
12                                     STIPULATED REQUEST FOR SETTLEMENT
                 Plaintiff,            CONFERENCE AND ORDER; AND, WAIVER
13                                     OF DISQUALIFICATION OF SETTLEMENT
          v.                           JUDGE PURSUANT TO LOCAL RULE
14                                     270(b)
     MINERAL RESOURCES, LLC, et
15   al,
                                       Complaint filed: June 13, 2018
16               Defendants.
17

18

19        WHEREAS, the parties are interested in resolving this matter
20   without unnecessary litigation;
21        WHEREAS, on May 23, 2018, the parties conducted a
22   settlement-protected site inspection at Defendants’ facility in
23   Oroville, CA;
24        WHEREAS, on June 25, 2018, CSPA provided Mineral Resources
25   with a letter outlining CSPA’s settlement demand;
26        WHEREAS, on July 13, 2018, Mineral Resources provided a
27   response;
28
                                       1
 1        WHEREAS, the parties have continued to exchanged settlement
 2   correspondence until CSPA’s latest settlement offer of November
 3   30, 2018;
 4        WHEREAS, the parties now seek Magistrate Judge Newman’s aid
 5   in resolving this matter by way of a settlement conference;
 6        WHEREAS, Magistrate Judge Newman is assigned to this case to
 7   resolve discovery disputes;
 8        THEREFORE, the parties request that the Court order the
 9   parties to participate in a settlement conference with Magistrate
10   Judge Newman on March 12, 2019 at 9:00 a.m.;
11        AND THEREFORE, the parties hereby waive any claim of
12   disqualification of the assigned Magistrate Judge on the basis of
13   Magistrate Judge Newman’s participation in a settlement
14   conference in this action.
15

16   DATED: January 7, 2019                  /s/-William N. Carlon
17                                           William N. Carlon
18                                           Attorneys for Plaintiff
19

20   DATED: January 7, 2019                  /s/-Thomas M. Swett
21                                           Thomas M. Swett
22                                           Attorney for Defendants
23

24

25

26

27

28
                                     2
 1                                 ORDER
 2        The parties are ORDERED to participate in a settlement
 3   conference with Magistrate Judge Newman on March 12, 2019 at 9:00
 4   a.m. in Courtroom 25, on the 8th floor of the Robert T. Matsui
 5   United States Courthouse located at 501 I Street in Sacramento,
 6   California.
 7

 8   DATED:   1/7/2019             /s/ John A. Mendez________________
 9                                 HON. JOHN A. MENDEZ
10                                 United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     1
